 
 
I 
One Hundred Eleventh Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. R. 5981 
 
AN ACT 
To increase the flexibility of the Secretary of Housing and Urban Development with respect to the amount of premiums charged for FHA single family housing mortgage insurance, and for other purposes. 
 
 
1.Mortgage insurance premiums 
(a)FlexibilitySubparagraph (B) of section 203(c)(2) of the National Housing Act (12 U.S.C. 1709(c)(2)(B)) is amended— 
(1)in the matter preceding clause (i)— 
(A)by striking shall and inserting may; and  
(B)by striking 0.50 percent and inserting 1.5 percent; and  
(2)in clause (ii), by striking shall be in an amount not exceeding 0.55 percent and inserting may be in an amount not exceeding 1.55 percent.  
(b)ImplementationThe Secretary may adjust the amount of any initial or annual premium charged pursuant to subsection (a) through notice published in the Federal Register or mortgagee letter. Such notice or mortgagee letter shall establish the effective date of any premium adjustment therein. 
2.Congressional testimonyThe Assistant Secretary of the Department of Housing and Urban Development who is the Federal Housing Commissioner shall appear before the Committee on Banking, Housing and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives within 270 days after the enactment of this Act to discuss the finances, including premiums, of the Federal Housing Administration. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
